Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “the mounting holes are in clearance fit with the mounting rings” which is unclear as to what is required structurally of the mounting rings and the mounting holes to provide a “clearance fit”. Looking at Applicant’s Figure 2 it seems the elements of the mounting rings 53, 54 & 55 fit into the elements of the mounting holes 52.  There does not seem to be any special structure attributed to the term “clearance” with regards to the type of fit arrangement between the elements.
Claim 5 cites the preamble “Adsorbed gas measuring equipment, characterized by comprising the weighing structure according to any one of claims 1 to 4”, which is unclear as the only base claim is Claim 1.  Dependent claims can only cite their dependency to a single claim.  Additionally the language of the preamble of claim5 cites structure not previously cited in base claim 1 of “Adsorbed gas measuring equipment”.  This added limitation should be introduced in the body of claim 5.
Claim 5 cites “a cavity” without indicating distinctly that the cavity is a cavity in the kettle body.  The element of “a cavity” needs to be distinctly claimed and the weighing elements cited as “arranged in the cavity of the kettle body”.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN108458947: “Chen” translation provided for citations) in view of Pollanen (US 10132495: “Pollanen”) and in further view of Dong (CN 108020311: “Dong” translation provided for citations).



Claim 1. Chen discloses a weighing structure (Fig. 2), characterized by comprising a mounting plate (3 balance hook) connected with (3 balance hook is connected to 2 balance) a balance (2), and lifting devices (motors 1, 7 & 10), mounting plate (3) provided with suspension wires (Wires hanging from hook 3)[0050:  There are two weights: weight I17 and weight II18. Ⅱ18 is hung on the hanging hook 3 by a metal wire], for hoisting mounted objects (weights 17 & 18)[0050], and the lifting devices (motors 1, 7 & 10) provide upward supporting force for the suspension wires [0050:  When the sample is required, the motor I4 rotates to drive the shift fork I5 to run downward. When the shift fork I5 contacts the lower limit of the limiter I6, the motor I4 stops rotating, the sample tube 19 hangs on the hanging hook 3, and the motor II7 When the fork II8 and the fork III11 are in contact with the upper limit of the limiter II9 and the limiter III12, the motor II7 and the motor III10 stop rotating, and the weight I17 And the weight II18 is disengaged from the hook 3, and the balance 2 completes the weighing of the sample]. Chen does not explicitly disclose:
1) A mounting plate with a plurality of mounting holes and are formed in the mounting plate the mounting holes are in clearance fit with the mounting.
2) a plurality of mounting rings the lower portions of the mounting rings are provided with suspension wires the upper portions of the mounting rings pass through the mounting holes; and the lifting devices provide upward supporting force for the mounting rings.
With regard to 1)  Pollanen teaches determining weight forces of heat transfer plates 12 on hanger rods 13.  Pollanen further teaches a mounting plate (Fig. 1: mounting plate 15 & 21) with a plurality of mounting holes (Fig. 6: 18 holes) and are formed in the mounting plate (Fig. 1: mounting plate 15 & 21) [Col. 6 lines 36-40] the mounting holes (18) are in clearance fit (Fig. 2) with the mounting (Fig. 1: mounting plate 15 & 21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Pollanen’s mounting plate with a plurality of holes for the suspended elements instead of a Chen’s single hook (3) to suspend elements to be weighed because the separation of the elements into individual holes improves the quality of determining the change in weight of the individual elements with additional sensors [Col. 6 lines 36-40].
 
With regard to 2) Dong teaches a mounting ring (5 & 9) the lower portions (9) of the mounting ring (5 & 9) are provided with suspension wires (6) the upper portions (5) of the mounting ring (5 & 9) pass through the mounting holes [0058:  the present invention also provides an electronic crane scale, which includes the abovementioned weight loading and tare-free device of the electronic crane scale, and also includes a frame, a hanging mechanism 5 and a weight connecting device 6]; with the mounting ring (5 & 9), and the lifting device (2) provide upward supporting force [0063:  One end of the balance lever 2 is fixed with the weight connection mechanism of the electronic crane scale (such as steel wire rope, boom, lifting ring, etc].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a mounting ring to connect the mounting plate to the lifting mechanism as a connector to use with Chen’s, as modified, mounting holes and lifting forks because the connector improves the reliability of operating the lifting forks by providing a fixed mount top end to be weighed by the balance and a sturdy bottom disengagement connector for the lifting fork to unhook the weights from the connector.
Claim 5. Dependent on the adsorbed gas measuring equipment (Fig. 2)[0008:  4 In order to solve the above problems, the present invention provides a gravimetric high temperature and high pressure isothermal adsorption measurement device and method], characterized by comprising the weighing structure (Fig. 2: with weighing balance 2) according to any one of claims 1 Chen further discloses the equipment (Fig. 2) further comprises a kettle body (Fig. 2:  body of the kettle formed by 13-16) a cavity (Fig. 2:  13-16 internal cavity) for accommodating the weighing structure (Fig. 2: balance  2 and supporting hook  3) and a support (Fig. 2:  1 wall bracket) for supporting the balance (Fig. 2:  2 balance) are arranged in the kettle body (Fig. 2:  body of the kettle formed by 13-16), for weights (Fig. 2:  17 & 18) or a sample cylinder (Fig. 2:  19) are/is arranged at the lower ends of the suspension wires (Wires hanging from hook 3)[0050:  There are two weights: weight I17 and weight II18. Ⅱ18 is hung on the hanging hook 3 by a metal wire], and a heating layer (Fig. 2:  20 constant temperature control)[0052:  As shown in FIG. 2, the thermostat 20 is a “U”-shaped container. The thermostat 20 is set outside the inner sleeve 16, and only performs constant temperature control on the gas in the inner sleeve 16 and the object to be weighed, and the temperature can reach positive or negative. 200°C] & [0017] and a gas injection nozzle (Fig. 2:  25 gas source into nozzle 15 gas pipe to inject gas into 21 gas injection hole) are arranged outside (15 nozzle pipe and 20 are outside the sleeve 16) the kettle body (Fig. 2:  body of the kettle 
    PNG
    media_image1.png
    784
    817
    media_image1.png
    Greyscale
 formed by 13-16).
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Prior Art Document Identifier
Inventor
Comment
US 10132495 
Pollanen; Ilkka
system for monitoring the mass changes of a heat exchanger bank of a steam boiler
CN 106124315
WU, An-min et al.
strength testing machine, aiming to provide a new test structure, improving load test load test force
CN 109443975
ZHANG, Xiang-ping et al.
supporting heat exchanger bank (10,11) by hanger rods and support beams (14) to the frame beams (15) of the steam boiler.
CN 105444850
GONG, Xiao-lin
weighing mechanism, said weighing mechanism with mounting plate, 
CN 207964063
HUANG, Xiang-yang et al.
electronic hanging balance weight
CN 108020311
DONG, Chen-guang et al.
 the balance lever; one end of weight loading mechanism connected with the first connecting component, and the other end is used for hanging balance weight
JP 2017219500
MURAI TAIGA
Lift mechanism for hanging weights
CN 112945752
SHI KEREN et al.
vertical honing machine balance weight mechanism, wherein it comprises a two-row bracket honing the top end, each row bracket is provided with 3 pulley
WO 2014199016  
PA-LLA N I et al.
Mounting support for weights



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855